ALLOWANCE
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Abe (US 2010/0194966) discloses a camera using contrast AF method that acquires first and second information such as shown Figure 8: steps S11-S13, para[0101-0104] by acquiring IMAGE SIGNAL INFORMATION i.e. AF frame with peak contrast value and associated LENS DRIVE PARAMETERS i.e. number of pulses value, subject distance and focal length. Acquires third information as spherical aberration information of an imaging optical system for different spatial frequencies “assumed/evaluated AF frequencies” per Figure 8: step S14, para[0108-0109] in view of Figures 4-7. Para[0086-0087], AF correction data includes “evaluated AF frequency” also called “assumed AF frequency” which are spatial frequencies expressed in pairs of lines per mm are used to determine information on spherical aberrations when the PEAKS of CONTRAST are SHIFTED according to FREQUENCY as shown in Figures 5 & 7 in view of para[0003 and 0081]. Abe’s camera processor “calculation/control unit” determines a focus detection result (Figure 8: steps S11-S13, para[0101-0104]) AND makes an interpolated calculation based on the first, second and third information to calculate a corrected pulse value (Fig.8: step S14, para[0108-0113]). Subsequently, (Fig.8: step S15, para[0114-0115]), the focus lens (Fig.1: 201) is driven to the best in-focus position using the corrected pulse value.

Miyatani (US 2014/0036134) discloses a camera that uses a phase-difference AF method and, (per Figures 4 & 6), a correction value corresponds to the amount of spherical aberration caused by the lens which is evaluated for in a spatial frequency domain by determining a difference value between the MTF peaks of the best in-focus position of the lens/high spatial frequency and phase difference detected in-focus position/low spatial frequency. Furthermore, the above process may be used with a second embodiment (para[0084-0092]) which teaches a correction value determination unit 251 (Fig.8) which sets a threshold “limit” value S21 (Fig.9) associated with the spatial frequencies, para[0089], in order to make a determination to adjust a focus position of the lens. In other words, if the “correction value” is above a threshold limit, a large enough aberration exists which means drive the focus lens to the corrected focus position OR if the “correction value” is below a threshold limit, aberration does not exist or is small enough to not require driving the focus lens to a corrected focus position because the lens is sufficiently in focus.

	Ohta (US 2006/0132617) discloses a camera with an exchange lens (Fig.13) and may use MTF limit values for spatial frequencies. See para[0053-0055] & Fig.7 and para[0163-0167] & Fig.18.

	Yoshida (US 2011/0095166) discloses an auto-focus interchangeable lens attachable with a camera body system that uses a phase-difference AF method AND may correct an auto-focus result i.e. initial defocus amount by calculating correction values that compensate for spherical aberrations and chromatic aberrations. See Figure 

Kuroda (US 2008/0225405) discloses a camera which stores lens aberration information for correcting astigmatism and spherical aberrations. See Figures 5-6 and para[0015-0016].

Ajito (US 2014/0192239) discloses a camera with an interchangeable auto-focus lens 100 which stores lens aberration information, MTF characteristics and other lens parameters in its lens memory 110 per Figure 1 and paragraphs[0031] AND may be used for both AF methods (phase-difference method or contrast method) per paragraph[0068].

	Nishimura (US 2011/0206359) discloses a camera with an interchangeable optical system that stores lens information (i.e. spherical aberration, astigmatism and chromatic aberration correction data) useful for adjusting an autofocus lens using an autofocus contrast method in general. See Figure 21 and paragraphs[0076, 0187, 0265], [0145, 0164] and [0063-0067].
Ide (US 6363220) discloses a camera with an interchangeable optical system that stores lens information (i.e. chromatic aberration correction data) useful for adjusting an autofocus lens using an autofocus phase-difference method in general. See Figures 1, 3A/B, 4 and 10.
Reason for Allowance
After further consideration and consultation with a subject matter expert in regards to the previous 35 USC 112 rejection, Applicant’s recent amendment to the independent claims (5, 10, 16 & 17) now overcomes this rejection which is now withdrawn. And upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to automatic focus detection device and imaging optical system storing aberration information used for correcting focus detection accuracy, which is also known in the prior art (see Related Art above). 
However, the prior art, taken alone or in reasonable combination, does not teach calculating a correction based on Applicant’s claimed limitation (with emphasis in bold): 
“wherein the third information includes information related to spatial frequencies in which accuracy of the image forming positions are guaranteed according to a limit band of the imaging optical system”. 
See Figures 18 & 19 and Paragraph [0263] of publication specification.

Therefore, claims 5-6, 10-11 and 13-18 are now allowed.
Regarding independent claim 5, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 5 that includes (with emphasis in bold): 
“A focus adjustment device comprising: 
a calculating unit configured to calculate a correction value based on the first information, the second information, and the third information, and correct the focus detection result by using the calculated correction value;
wherein the third information includes information related to spatial frequencies in which accuracy of the image forming positions are guaranteed according to a limit band of the imaging optical system”.
Claims 6, 14 & 15 are allowed for depending from allowable claim 5.
Regarding independent claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 10 that includes (with emphasis in bold): 
“An imaging optical system including a focus lens comprising: 
a storage device that stores information regarding a spherical aberration of the imaging optical system, wherein the information includes, for each spatial frequency, information on an image forming position of the imaging optical system, and wherein the information further includes information related to spatial frequencies in which accuracy of the image forming positions are guaranteed according to a limit band of the imaging optical system”.
Claims 11, 13 & 18 are allowed for depending from allowable claim 10.
Regarding independent claim 16, an image capture apparatus, comprises similar allowable limitations recited in claim 5 and therefore is allowable.

Regarding independent claim 17, a focus adjustment method, comprises similar allowable limitations recited in claim 5 and therefore is allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698